DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 11/28/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0149917 application as required by 37 CFR 1.55. An attempt by the Office to electronically retrieve the application under Priority Document Exchange failed on 4/28/2020.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
In claim 1, --a-- should be added prior to “length” in each instance in lines 14, 16, and 17.
Claim 8, line 2, as amended recites “wherein the step (b), the waterproof felt base material…”, which is grammatically incorrect. It appears that “the” immediately prior to “step (b)” should have been omitted rather than “in”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8 and 9, as currently amended, recite values of pressure in kgf/cm2. However, the original disclosure does not appear to provide adequate support for these specific values of pressure. The original disclosure recites, and the original claims recited, pressure in units of kgf (kilogram force). As noted in the previous Office Action, kgf is a unit of force and not pressure. To recite a pressure requires the force to be applied over some unit of surface area, for which there appears to be no description or support in the instant application. For example, 90 to 110 kgf/cm2 as currently amended would be a completely different value than 90 to 110 kgf/m2 or 90 to 110 kgf/mm2, and the original disclosure provides nothing to suggest the surface area component of the pressure units. In other words, the original disclosure provides an incomplete definition of pressure. Furthermore, because it appears that the claim indeed intends to recite a pressure, it is not clear to the examiner that simply amending “pressure” to recite --force-- would be adequately supported, since these are two different values.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a helical pattern worm gear shape” in line 10. However, a worm gear is not necessarily a defined shape as worm gears may come in different varieties, and so it does not necessarily serve as a definite basis for defining the mold shape. While the amended claim now recites “a helical pattern worm gear shape”, and the examiner accepts that a worm gear implies a helical pattern of some kind, the inclusion of “worm gear shape” suggests a more specific type of helical pattern, the scope of which is unclear.
Claim 1 recites the limitation "the laminated bodies" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim, noting that only one laminated body had been previously established.
Claim 1 recites “one laminated body” in line 23. It is unclear specifically which laminated body this is intended to be, for example a first body formed by the original step (a) or some other laminated body.
Claim one recites “the first nonwoven fabric” in line 24. Similarly as above, it is unclear specifically which first nonwoven fabric this is intended to be, for example a first nonwoven fabric provided in the original step (a) or some other first nonwoven fabric.
It appears that claim 1 should generally be amended to more clearly establish the formation of at least two distinct laminated bodies in step (a), each having first and second nonwoven fabrics and a waterproof film, and their adhesion in a specific orientation in step (b). For examination purposes, claim 1 will be understood as referring to an arrangement of laminated bodies substantially as shown in Fig. 3 of the instant application.
Claim 10 also recites “helical pattern worm gear shape” and is indefinite for similar reasons as discussed for claim 1 above.
The remaining claims are rejected by virtue of their dependence on at least claim 1.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
s 2-6 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art generally fails to disclose thermally adhering (i.e. in step (b)) laminated bodies substantially as shown in Fig. 3, or such that a second nonwoven fabric of an adjacent [second] laminated body is accommodated at one end portion of a first nonwoven fabric of one [a first] laminated body and on a lower surface of a waterproof film laminated on the first nonwoven fabric [of the first laminated body] and continuously adhering the laminated bodies together.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered. With respect to the prior art rejections, Applicant’s arguments essentially rely on amendments to the claims to overcome the prior art. As noted above, the amendments are sufficient to overcome the prior art of record. However, Applicant has not adequately addressed all objections and rejections under 112(b) from the previous Office Action, and new rejections and objections have resulted from the amendments.
Applicant has also requested examination of non-elected claims 13-19 upon allowance of the elected claims. However, as noted in the restriction required mailed 6/21/2021 (bold added for emphasis):
Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

More generally, and referring to MPEP 821.04, “In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined.” In this case, the examiner would not expect to able to rejoin claims directed to a non-elected product as it would not be possible to effectively amend the product claims to meaningfully incorporate the method limitations of the allowed method claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Matthew P Travers/Primary Examiner, Art Unit 3726